      Case 2:20-cv-00786-WHA-KFP Document 10 Filed 12/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

KENNETH E. MORRIS, #163 573,                   )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      ) CIVIL ACTION NO. 2:20-CV-786-WHA-KFP
                                               )               [WO]
ALABAMA SUPREME COURT,                         )
                                               )
       Defendant.                              )

                                  MEMORANDUM OPINION

       Plaintiff, a state inmate, brings this petition for writ of mandamus challenging the process

and procedure utilized by Defendant to issue a “no opinion” denial on his petition for writ certiorari

from the appeal of his state court post-conviction petition. By his petition, Plaintiff requests this

court direct Defendant—the Alabama Supreme Court—to issue a proper and appropriate ruling

detailing the reasons for its decision to deny Plaintiff’s certiorari petition. On October 19, 2020,

the Magistrate Judge entered a Recommendation this case be dismissed for lack of jurisdiction.

Also before the court is Plaintiff’s objection to the Recommendation.

         As explained in the Recommendation of the Magistrate Judge,

       federal courts have no authority to issue writs of mandamus to compel action by
       state officials or agencies in performance of their duties or functions. Davis v.
       Lansing, 851 F.2d 72, 74 (2d Cir. 1988) (holding “[t]he federal courts have no
       general power to compel action by state officials” and when a plaintiff
       “expressly [seeks] relief in the nature of mandamus” a federal court lacks
       jurisdiction to grant such relief.) “The text of the mandamus statute . . . makes clear
       that a district court . . . lacks mandamus authority over . . . state officials.” McClure
       v. Jones, 2016 WL 6595920, at *1, n. 1 (Nov. 7, 2016). . . . . Thus, a federal court
       has no authority by way of mandamus to address an action or omission of a state
       official. In re Cook, 589 F. App’x 44, 45 (3d Cir. 2014).
         Case 2:20-cv-00786-WHA-KFP Document 10 Filed 12/04/20 Page 2 of 2




    See also Noble v. Cain, 123 F. App’x. 151, 152 (5th Cir. 2005) (holding that mandamus relief is

    not available to federal courts to direct state officials in the performance of their duties and

    functions); Moye v. Clerk, DeKalb Cty. Superior Ct., 474 F.2d 1275, 1275-76 (5th Cir. 1973)

    (holding that district court properly construed motion to direct state court activities as petition

    for writ of mandamus).1

          Upon an independent and de novo review of the record and Plaintiff’s objection to the

    Magistrate Judge’s Recommendation, the undersigned finds the assertions contained in

    Plaintiff’s objection entitle him to no relief from the findings and conclusions in the

    Recommendation. In sum, applicable federal law does not entitle Plaintiff to mandamus relief in

    the form of an order directing a state court in the performance of its duties. Plaintiff’s relief, if

    any, lies with the state appellate system which is the proper avenue by which Plaintiff can seek

    the relief he requests. Dismissal of this petition for writ mandamus for lack of jurisdiction is

    therefore appropriate.

          Accordingly, Plaintiff’s objection should be overruled and the Recommendation of the

    Magistrate Judge adopted.

          An appropriate final judgment will be entered.

          Done, this 4th day of December 2020.



                                             /s/ W. Harold Albritton
                                          W. HAROLD ALBRITTON
                                          SENIOR UNITED STATES DISTRICT JUDGE




1  The Eleventh Circuit has adopted as binding precedent all Fifth Circuit decisions issued before October
1, 1981. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                                     2
